724 S.E.2d 523 (2012)
STATE
v.
Ricky Leander GAMBLE.
No. 113P12-1.
Supreme Court of North Carolina.
April 12, 2012.
Richard A. Graham, Assistant Attorney General, for State of North Carolina.
Ricky Leander Gamble, Tabor City, for Gamble, Ricky Leander.
Howard S. Boney, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 14th of March 2012 by Defendant to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 12th of April 2012."